DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 20 are pending in the instant application.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 14, drawn towards the method of treating tauopathy or reducing an amount of cholesteryl ester in a mammalian subject, comprising administering an effective amount of efavirenz or a derivative thereof to treat the tauopathy, classified in CPC class A61P25/28.
II. Claims 15 – 20, drawn towards a pharmaceutical composition comprising an effective amount of efavirenz and a pharmaceutically acceptable carrier, classified in CPC class A61K31/536.
	The inventions are independent or distinct, each from the other because:
	Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method of treating tauopathy, specifically Alzheimer’s disease, in a mammal as claimed can be practiced with another materially different drug compound, aducanumab, commonly known in the art.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	Invention I, classified under CPC class A61P25/28, would require different scope of search and examination than the scope of Invention II, classified under CPC class A61K31/536. Search for one of the inventions would not overlap or encompass the scope of the other invention. For example, search for a pharmaceutical composition comprising an effective amount of efavirenz in a mammalian subject would not necessarily encompass the scope of a method of using said composition. Therefore, the examination for both of the inventions would be burdensome.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Telephonic Election/ Restriction
During a telephone conversation with the Applicant’s representative, William Warren, on June 23, 2022, a provisional election was made to prosecute the invention of Group I (claims 1 – 14) drawn towards a method of treating tauopathy or reducing an amount of cholesteryl ester in a mammalian subject, comprising administering an effective amount of efavirenz or a derivative thereof to treat the tauopathy. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Affirmation of this election must be made by applicant in replying to this Office action. Claims 15 – 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected invention.

Priority

    PNG
    media_image1.png
    41
    315
    media_image1.png
    Greyscale


The instant claim 1 is drawn towards a method of treating a tauopathy in a mammalian subject, comprising administering to a mammalian subject in need thereof an effective amount of efavirenz or a derivative thereof to treat the tauopathy.
	The instant claim 2 is drawn towards the method of claim 1, wherein the effective amount is about 0.01 mg to about 40 mg per day.
	The instant claim 3 is drawn towards the method of claim 1, wherein the effective amount is about 0.05 mg to about 20 mg per day.
	The instant claim 4 is drawn towards the method of claim 1, wherein the effective amount is about 0.1 mg to about 5 mg per day.
	The instant claim 5 is drawn towards the method of claim 1, wherein the tauopathy causes neurofibriliary tangles.
	The instant claim 6 is drawn towards the method of claim 1, wherein the tauopathy is Alzheimer's Disease.
	The instant claim 7 is drawn towards the method of claim 1, wherein the tauopathy is fronto-temporal dementia.
	The instant claim 8 is drawn towards a method of reducing an amount of cholesteryl ester in a subject comprising administering to a mammalian subject in need thereof an effective amount of efavirenz or a derivative thereof to reduce the amount of cholesteryl ester in the subject.
	The instant claim 9 is drawn towards the method of claim 8, wherein the effective amount is about 0.01 mg to about 40 mg per day.
	The instant claim 10 is drawn towards the method of claim 8, wherein the effective amount is about 0.05 mg to about 20 mg per day.
	The instant claim 11 is drawn towards the method of claim 8, wherein the effective amount is about 0.1 mg to about 5 mg per day.
	The instant claim 12 is drawn towards the method of claim 8, wherein the cholesteryl ester is associated with a tauopathy that causes neurofibriliary tangles.
	The instant claim 13 is drawn towards the method of claim 12, wherein the tauopathy is Alzheimer's Disease.
	The instant claim 14 is drawn towards the method of claim 12, wherein the tauopathy is fronto-temporal dementia.
U.S. Provisional Application 62/928,590 (US ‘590) (to which said claims claims benefit from) provides sufficient and proper support for the complete scope of said methods of treating a tauopathy in a mammalian subject and reducing an amount of cholesteryl ester in a subject. Therefore, the instant claim is examined with an effective filing date of October 31, 2019 (the filing date of the U.S. Provisional Application 62/928,590.

Claim Rejections - 35 USC § 102
Statutory Authority:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Rejection:
Claims 1, 6, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Alzforum: Networking for a Cure, available online: February 7, 2019 (Alzforum).
	Alzforum teaches that Efavirenz boosts cholesterol hydroxlase activity in people with mild cognitive impairment and can also lower p-tau in people with Alzheimer’s Disease or other tauopathies. See, page 1, 2nd paragraph. Alzforum also teaches that cholesteryl esters increases the production of phosphorylated tau in neurons derived from people with Alzheimer’s disease. See, page 1, 1st paragraph. Efavirenz has been shown to reduce cholesteryl esters and p-tau levels, and eventually treat Alzheimer’s disease. 
	Therefore, the prior art anticipates the instant claims.

Claims 1 – 6 and 8 – 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Van Der Kant et al., Cell Stem Cell (2019), 24, pp. 363-375 (Van Der Kant).
	Van Der Kant teaches that pathological accumulation of phosphorylated Tau (pTau) is one of the major biochemical hallmarks of Alzheimer’s Disease (AD). Late stage tau pathology, such as aggregation of accumulated tau in neurofibrillary tangles (NFT), and subsequent neurodegeneration can be modeled in mice, or non-neuronal human cells. In Alzheimer’s disease, endogenous “wild-type” pTau accumulate downstream of familial AD mutations. See, page 363, 1st paragraph. In addition to increasing pTau levels, cholesteryl esters also accumulate in familial AD and sporadic late-onset AD. See, page 364, 1st paragraph. Van Der Kant tested compounds to inhibit pTau accumulation in cultured familial AD neurons and found that neuronal CE regulate the degradation of pTau. See, page 364, 2nd paragraph. Van Der Kant further teaches that Efavirenz significantly decreased pThr231Tau/tTau in sporadic AD patient- and non-demented control (NDC) neurons. See, page 367, 1st paragraph. Decreasing pThr231Tau /tTau would also reduce the amount of cholesteryl esters and eventually help treat Alzheimer’s disease.
	The instant claim 2 is drawn towards the method of claim 1, wherein the effective amount is about 0.01 mg to about 40 mg per day. The instant claim 3 is drawn towards the method of claim 1, wherein the effective amount is about 0.05 mg to about 20 mg per day. The instant claim 4 is drawn towards the method of claim 1, wherein the effective amount is about 0.1 mg to about 5 mg per day. The instant claim 9 is drawn towards the method of claim 8, wherein the effective amount is about 0.01 mg to about 40 mg per day. The instant claim 10 is drawn towards the method of claim 8, wherein the effective amount is about 0.05 mg to about 20 mg per day. The instant claim 11 is drawn towards the method of claim 8, wherein the effective amount is about 0.1 mg to about 5 mg per day. Van Der Kant further teaches that a single dose (10 μM) of efavirenz decreased pThr231Tau/tTau in sporadic AD patient- and non-demented control (NDC) neurons. See, page 366, Figure 2C; and page 367, Figure 3C. The molecular weight of Efavirez is 315.68g/mol and 10 μM (10 μmol/Liter) of Efavirenz will be approximately 3.1568 mg, which is within the range of the effective amount as recited in the instant claims. 
Applicant may overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the Van der Kant reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore, not prior art as set forth in 35 U.S.C. 102(b)(1)(A). Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).
	Therefore, the prior art anticipates the instant claims.

Claim Rejections - 35 USC § 103
Statutory Authority:
following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Kant et al., Cell Stem Cell (2019), 24, pp. 363-375 (Van Der Kant) in view of Rademakers et al., Human Mutation (2004), 24: pp. 277-295 (Rademakers).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Van Der Kant teaches that pathological accumulation of phosphorylated Tau (pTau) is one of the major biochemical hallmarks of Alzheimer’s Disease (AD). Late stage tau pathology, such as aggregation of accumulated tau in neurofibrillary tangles (NFT), and subsequent neurodegeneration can be modeled in mice, or non-neuronal human cells. In Alzheimer’s disease, endogenous “wild-type” pTau accumulate downstream of familial AD mutations. See, page 363, 1st paragraph. In addition to increasing pTau levels, cholesteryl esters also accumulate in familial AD and sporadic late-onset AD. See, page 364, 1st paragraph. Van Der Kant tested compounds to inhibit pTau accumulation in cultured familial AD neurons and found that neuronal CE regulate the degradation of pTau. See, page 364, 2nd paragraph. Van Der Kant further teaches that Efavirenz significantly decreased pThr231Tau/tTau in sporadic AD patient- and non-demented control (NDC) neurons. See, page 367, 1st paragraph. Decreasing pThr231Tau /tTau would also reduce the amount of cholesteryl esters and eventually help treat Alzheimer’s disease.
	The instant claim 2 is drawn towards the method of claim 1, wherein the effective amount is about 0.01 mg to about 40 mg per day. The instant claim 3 is drawn towards the method of claim 1, wherein the effective amount is about 0.05 mg to about 20 mg per day. The instant claim 4 is drawn towards the method of claim 1, wherein the effective amount is about 0.1 mg to about 5 mg per day. The instant claim 9 is drawn towards the method of claim 8, wherein the effective amount is about 0.01 mg to about 40 mg per day. The instant claim 10 is drawn towards the method of claim 8, wherein the effective amount is about 0.05 mg to about 20 mg per day. The instant claim 11 is drawn towards the method of claim 8, wherein the effective amount is about 0.1 mg to about 5 mg per day. Van Der Kant further teaches that a single dose (10 μM) of efavirenz decreased pThr231Tau/tTau in sporadic AD patient- and non-demented control (NDC) neurons. See, page 366, Figure 2C; and page 367, Figure 3C. The molecular weight of Efavirez is 315.68g/mol and 10 μM (10 μmol/Liter) of Efavirenz will be approximately 3.1568 mg, which is within the range of the effective amount as recited in the instant claims. 
	Van Der Kant does not explicitly teach the limitation, wherein the tauopathy is fronto-temporal dementia, as recited in the instant claims 7 and 14.
	Rademakers teaches that the deposition of hyperphosphorylated Tau in insoluble filaments in brain is a pathological hallmark of several neurodegenerative disorders, collectively known as tauopathies. These include frontotemporal dementia, Pick Disease, Alzheimer Disease, argryrophilic grain disease and two parkinsonian disorders. See, bridging paragraph between pages 278-279. Rademakers provides sufficient guidance that the patients suffering from  frontotemporal dementia also undergo abnormal accumulation of phosphorylated tau, similar to the patients suffering from Alzheimer’s disease. Thus, a person having ordinary skill in the art would be motivated to also test the efficacy of efavirenz with a reasonable expectation that efavirenz would also be effective in treating other tauopathies, including fronto-temporal dementia. Therefore, the instant claims 1 – 19 prima facie obvious over the prior art references.

Claims 1 – 4 and 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pikuleva, Irina, Case Western Reserve University, ClinicalTrials.gov, October 16, 2018 (Pikuleva) in view of Mast et al., Neuropharmacology (2017), 123: pp. 465-476 (Mast) and Rademakers et al., Human Mutation (2004), 24: pp. 277-295 (Rademakers).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Pikuleva teaches a phase 1, two-center, placebo controlled blinded clinical trial to evaluate the safety and tolerability of efavirenz in subject with mild cognitive impairment/early dementia due to Alzheimer’s Disease. See, page 2, 1st paragraph. The method comprises administering two particular dosages (50 mg or 200 mg of Sustiva, also known as efavirenz) or a placebo to the subjects. See, Table on pages 3-4. One of the definitions of the term “effective amount” in the instant application is less than 50 mg, which is adjacent to the effective amount (50 mg) as administered in the method by Pikuleva. 
	Pikuleva does not explicitly teach the limitations, wherein:
The effective amount is about 0.01 mg to about 40 mg, specifically 0.1 mg to 5 mg per day, as recited in the instant claims 2 – 4; and 
The tauopathy is fronto-temporal dementia, as recited in the instant claim 7.

	Mast teaches that Cytochrome P450 46A1 (CYP46A1 or cholesterol 24-hydroxylase) controls cholesterol elimination from the brain and genetically enhanced CYP46A1 expression in mouse models of Alzheimer’s disease mitigates the manifestations of this disease. Mast enhanced CYP46A1 activity pharmacologically by treating 5XFAD mice, with a low dose of efavirenz. See, page 465, Abstract. The study conducted by Mast administered 0.42 mg/ml of EFV (efavirenz) in drinking water to 5XFAD mice. The mice consumed 6.0-6.5 ml of EFV-containing water per day. See, page 466, 3rd paragraph. Thus, a total between 2.52 mg to 2.73 mg of efavirenz was administered to the mice, which is within the range of the effective amount as recited in the instant claims. Mast concludes that efavirenz activated CYP46A1 and mouse
cerebral cholesterol turnover in the mice and CYP46A1 activation by efavirenz could be a new anti-Alzheimer's disease treatment and a tool to study and identify normal and pathological brain processes affected by cholesterol maintenance. See, Abstract. Therefore, a person skilled in the art would have been motivated to administer a low dose of efavirenz with a reasonable expectation that the effective amount would be sufficient to treat Alzheimer’s disease in a subject.
	Rademakers teaches that the deposition of hyperphosphorylated Tau in insoluble filaments in brain is a pathological hallmark of several neurodegenerative disorders, collectively known as tauopathies. These include frontotemporal dementia, Pick Disease, Alzheimer Disease, argryrophilic grain disease and two parkinsonian disorders. See, bridging paragraph between pages 278-279. Rademakers provides sufficient guidance that the patients suffering from  frontotemporal dementia also undergo abnormal accumulation of phosphorylated tau, similar to the patients suffering from Alzheimer’s disease. Thus, a person having ordinary skill in the art would be motivated to also test the efficacy of efavirenz with a reasonable expectation that efavirenz would also be effective in treating other tauopathies, including fronto-temporal dementia.
	Therefore, the instant claims 1 – 4 and 6 – 7 prima facie obvious over the prior art references.

Conclusion
Claims 1 – 14 are rejected.
Claims 15 – 20 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626     

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626